Department No. 1, by the Court (from the Bench):
We are convinced that § 3102 of the Civil Code is applicable to the facts of this case; the purpose of the statute being that the party who makes an instrument negotiable in form, payable to his own order, if he receives a valid consideration therefor, (which is alleged in this complaint and was proven at *111the trial) shall be estopped from asserting, as against one who brings an action upon the instrument, that he has not indorsed it; and that the rule applies as well where the instrument is payable to the maker and a third person, (in case it has been indorsed by such third person) as where it is made payable to the maker alone.
For these reasons the judgment is affirmed.